Citation Nr: 0335990	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post operative 
residuals of aortic insufficiency. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to November 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Cleveland, Ohio, 
which denied service connection for aortic insufficiency, 
post operative. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received by the RO in May 2003, the veteran 
requested a teleconference (i.e. video hearing) to be held at 
the RO in Winston-Salem, North Carolina.  As such a hearing 
has not yet been conducted, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for 
a video hearing.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


